DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 3/26/2021 has been entered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-5, 13-18, 21-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (EP0992438).
Keller discloses a cartridge (1) for a medium to be dispensed which comprises a rigid head part (6) having a dispensing outlet (3) and a flexible film (2) forming a cartridge wall, with the film comprising at least one inner surface and an outer surface as seen in Figure 1, and with the film bounding a cartridge chamber for the medium to be dispensed, extending at least partially in a longitudinal direction of the cartridge and having a front end that is connected to the head part as seen in Figure 1, the head part comprising a collar (the ring of element 6 forms the collar), with the collar surrounding the dispensing outlet in a radially outer region of the head part, extending in the longitudinal direction and having an inner circumferential surface, and the front end of the film being sealingly and non-releasably connected to the inner circumferential surface of the collar as seen in Figure 1, and the inner circumferential surface of the collar being attached to the film at a contact surface that is different from the outer surface of the film as seen in Figure 1; wherein the contact surface corresponds to one of the at least one inner surface of the flexible film and a surface of an additional flexible film piece (col. 3, para. [0012]); wherein the inner circumferential surface of the collar and the contact surface are bonded together to form an integral connection structure as seen in Figure 1; wherein the film is a multilayer film comprising an outermost layer defining the outer surface of the film , the multilayer film comprises at least one inner layer arranged radially inwardly of the outermost layer, the outermost layer and the at least one inner layer are formed from different materials, and the contact surface of the at least one inner layers of the multilayer film (col. 3, para. [0012]); wherein the head part comprises plastic and/or or consists of plastic; wherein at least a part of the film connected to the head part comprises plastic or consists of plastic as seen in Figure 5; wherein plastic of the head part and the plastic of the part of the film connected to the head part are selected from plastics which form a bond therebetween on melting Figure 1; wherein the plastic of the head part and the plastic of the part of the film being connected to the head part are identical as seen in Figure 1; two cartridge chambers (16A-B)
Allowable Subject Matter
6.	Claims 3, 6-12, 19-20, 27-28, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754